Citation Nr: 0813824	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-31 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel



INTRODUCTION

The appellant is a Vietnam veteran served on active duty from 
February 1969 to June 1971.  He is seeking benefits on behalf 
of his deceased daughter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In January 2008, the veteran appeared at the Denver RO and 
testified via video before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing has been associated 
with the permanent record of this case.  

The veteran currently has a separate appeal pending before 
the Board, which will be the subject of a separate decision.


FINDING OF FACT

The veteran's daughter was born with spina bifida in October 
1987.  She died from complications of Trisomy 18 in August 
1988.  


CONCLUSION OF LAW

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida is denied as a matter of law.  38 
U.S.C.A. § 1805(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.403(b), 3.814(a) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this discussion, the Board notes that 
resolution of this claim is based on statutory interpretation 
rather than on consideration of the factual evidence.  
Therefore, the statutory and regulatory provisions pertaining 
to the Veterans Claims Assistance Act of 2000 (VCAA) do not 
apply.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003)

As noted in the Introduction, the veteran is seeking benefits 
on behalf of his deceased daughter.  VA shall pay a monthly 
allowance, based upon the level of disability, to or for a 
child who has been determined to be suffering from spina 
bifida and who is a child of a Vietnam veteran.  38 U.S.C.A. 
§ 1805(a); 38 C.F.R. § 3.814(a).  Such an award will be 
effective either from the date of birth if a claim is 
received within one year of that date, or from the date of 
claim, but not earlier than October 1, 1997.  38 C.F.R. § 
3.403(b).

The veteran's daughter was born with spina bifida in October 
1987.  Tragically, she died from complications of Trisomy 18 
in August 1988.  

As noted above, an award under 38 U.S.C.A. § 1805(a) may not 
be made effective prior to October 1, 1997.  As the veteran's 
daughter passed away prior to that date, there is no 
eligibility for benefits on her behalf under the provisions 
of 38 U.S.C.A. § 1805(a).

The Board has thoroughly read the veteran's claims file, 
including all of his personal statements, and has searched 
for an alternative avenue of compensation that may be 
available at the current time.  However, 38 U.S.C.A. § 
1805(a) appears to be the only legal basis for an award of 
compensation for a child born with spina bifida.  

The Board is deeply sympathetic to the veteran's claim.  
Unfortunately, the Board cannot identify any other potential 
theory of entitlement, and we are without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994); 
Smith v. Derwinski, 2 Vet. App. 429, 433 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990).


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


